            Case 1:18-cv-00075-RP Document 82 Filed 08/08/19 Page 1 of 7



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

BONNIE CRANKSHAW,                                         §
                                                          §
                  Plaintiff,                              §
                                                          §
v.                                                        §                      1:18-CV-75-RP
                                                          §
CITY OF ELGIN and THOMAS                                  §
MATTIS, City Manager, in his individual capacity,         §
                                                          §
                  Defendants.                             §

                                                     ORDER

         Before the Court is a motion to enter judgment filed by Defendants City of Elgin and

Thomas Mattis (collectively, “Defendants”). Having considered the parties’ briefs, the evidence, and

the relevant law, the Court finds that the motion should be granted in part.

                                              I. BACKGROUND

         Plaintiff Bonnie Crankshaw (“Crankshaw”) brought claims against her former employer, the

City of Elgin (“the City”) and her former superior, Thomas Mattis (“Mattis”), alleging interference

and retaliation under the Family and Medical Leave Act (“FMLA”) and discrimination, retaliation,

and failure to accommodate under the Americans with Disabilities Act (“ADA”). (See Am. Compl.,

Dkt. 16, at 9–14). After a full trial, the Court submitted the case to the jury. (Jury Charge, Dkt. 67).

The jury found that the City denied, restrained or interfered with Crankshaw’s right to leave under

the FMLA, or with her attempt to exercise her right to leave under the FMLA, after Plaintiff’s

request for FMLA leave on October 3, 2016. (Jury Verdict, Dkt. 71, at 1). The jury awarded

Crankshaw $14,660.00 1 to compensate her for wages, salary, employment benefits, and other

compensation denied or lost between January 13, 2017 (the date she was fired) and May 24, 2019


1
  The Jury also awarded $5,000.00 to compensate Crankshaw for damages caused by the City’s failure to timely respond
to her earlier FMLA leave request on August 12, 2016. (Verdict, Dkt. 71, at 6). That award is undisputed.


                                                          1
            Case 1:18-cv-00075-RP Document 82 Filed 08/08/19 Page 2 of 7



(the date of the jury verdict) as a result of the City’s FMLA interference. (Jury Verdict, Dkt. 71, at 6).

Defendants now move the Court to enter judgment on the jury’s verdict awarding Crankshaw

$19,660.00. (Mot., Dkt. 73, at 1).

                                                II. DISCUSSION

         Defendant argues that the Court should enter judgment and limit Crankshaw’s recovery to

that amount plus pre-judgment interest. (Mot., Dkt. 73, at 2 & n.2). Most notably, Defendants argue

that Crankshaw has waived her right to seek attorney’s fees and costs by failing to timely file a

motion. (Id.). Crankshaw responds by requesting that the Court modify the jury’s award for back

pay, but also requesting that any damages award include pre- and post-judgment interest, liquidated

damages, and front pay. (Resp., Dkt. 74). Crankshaw also disputes that she waived her right to

attorney’s fees and costs. (Id. at 6–7). chock

                                                   A. Back Pay

         In her response, Crankshaw contests the $14,660.00 awarded by the jury for her FMLA

interference claim. (Resp., Dkt. 74, at 2–4). Crankshaw says that the undisputed evidence shows that

Crankshaw lost $134,929.59 in wages and benefits between January 13, 2017 (the date she was fired)

and May 24, 2019 (the date of the jury verdict). (Id. at 2, 4). Defendants argue that Crankshaw

waived her right to contest the jury’s award for back pay by failing to move for entry of judgment as

a matter of law 2 at the close of evidence. (Reply, Dkt. 79, at 1–2). And Defendants say that

Crankshaw’s back pay damages conflate her recovery under her FMLA interference claim with her

other claims alleging retaliation and discrimination. (Id. at 2–3).

         The Court agrees with Defendants. Any employer who is found to interfere with FMLA

rights is liable to the employee for damages equal to the amount of “any wages, salary, employment

benefits, or other compensation denied or lost to such employee by reason of the violation.” 29

2Crankshaw in fact moved for judgment as a matter of law at the close of evidence, which the Court denied. (See Dkt.
65).


                                                          2
           Case 1:18-cv-00075-RP Document 82 Filed 08/08/19 Page 3 of 7



U.S.C. § 2617(a)(1)(A)(i). Here, the jury was asked what amount would fairly and reasonably

compensate Crankshaw for the damages caused by the City. (See Jury Verdict, Dkt. 71, at 1–5).

Answering this question does not involve a straightforward award of Crankshaw’s total salary.

Instead, the jury was required to calculate what portion of Crankshaw’s damages could be attributed

to the City’s FMLA interference. In other words, the jury could have determined that the difference

between the amount actually awarded and the amount of wages Crankshaw lost between the date of

her termination and the jury verdict was not denied or lost by reason of the City’s FMLA interference.

        Accordingly, not all the wages Crankshaw could have received since her termination in

January 2017 were denied because of the City’s interference with her FMLA leave request. In fact,

the jury determined that Crankshaw’s termination did not violate her rights under the FMLA or

ADA, (Id. at 1–5, 9–10), so presumably some of her wages were lawfully denied. The implication of

the jury verdict is that some compensation is required to make Crankshaw whole, but that

compensation does not reach as high as maintaining her salary from the date of termination to the

date of the jury’s verdict. Accordingly, the Court denies Crankshaw’s request to increase the jury

award to $137,929.59.

                                             B. Front Pay

        Next, Crankshaw argues that she is entitled to front pay under the FMLA. (Resp., Dkt. 74, at

5). Crankshaw cites “undisputed evidence at trial” that her monthly wages and benefits were

$4,868.10 and that she will finish her degree in psychology in December 2019. (Id. at 6). She requests

that she be awarded that amount. (Id.). Defendants respond that Crankshaw is not entitled to front

pay damages based on the jury’s verdict. (Reply, Dkt. 79, at 5).

        Lost future wages is not specifically provided for by the FMLA. 29 U.S.C. § 2617(a)(1)(A)–

(B). The FMLA provides that “[a]ny employer who violates section 2615 of this title shall be liable

to any eligible employee affected . . . for such equitable relief as may be appropriate, including



                                                    3
           Case 1:18-cv-00075-RP Document 82 Filed 08/08/19 Page 4 of 7



employment, reinstatement, and promotion.” 29 U.S.C. § 2617(a)(1)(B). In spite of the statutory

language, some courts have found that front pay is an equitable remedy available under the FMLA

where reinstatement is not feasible. See Downey v. Strain, 510 F.3d 534, 544 (5th Cir. 2007); Sylvestro v.

Levitron Mfg., Inc., No. EP-08-CV-00168-KC, 2008 WL 11333931, at *4 (W.D. Tex. Aug. 8, 2008)

(collecting cases). Front pay is the “monetary equivalent of reinstatement,” not a “monetary award

for the salary that an employee would have received but for the discrimination.” Sylvestro, 2008 WL

11333931, at *4 (quoting Hite v. Vermeer Mfg. Co., 361 F.Supp.2d 935, 945 (S.D. Ia. 2005)) (cleaned

up). Reinstatement, however, is the preferred equitable remedy in FMLA cases. Downey, 510 F.3d at

544.

        The Court finds that Crankshaw is not entitled to any equitable remedy under the FMLA.

First, the jury did not award, and the Court did not grant, Crankshaw full recovery of her lost wages

since the date she was fired—as explained above, only a portion of her damages is attributable to the

City’s FMLA interference violation. Second, given that the jury found that Defendants lawfully

terminated Crankshaw’s employment, there is no evidentiary support that suggests she would still be

employed with the City today, much less through December 2019. And as Defendants point out, the

jury found that Crankshaw failed to “exercise reasonable diligence in seeking, obtaining, and

maintaining substantially equivalent employment after the date of her termination.” (Reply, Dkt. 79,

at 6; Jury Verdict, Dkt. 71, at 8). Accordingly, the Court declines to award front pay to Crankshaw as

an equitable remedy.

                                       C. Liquidated Damages

        Crankshaw also requests that liquidated damages be included in any damages award. (Resp.,

Dkt. 74, at 4–5). According to Crankshaw, because the City did not affirmatively prove that it acted

in good faith, the Court should award liquidated damages equal to the sum of Crankshaw’s damages

plus interest. (Id. at 5). Defendants say that Crankshaw is not entitled to liquidated damages because



                                                     4
              Case 1:18-cv-00075-RP Document 82 Filed 08/08/19 Page 5 of 7



the City has demonstrated that it acted in good faith, and its failure to respond to Crankshaw’s

FMLA request could be attributed to its lack of expertise regarding FMLA requests. (Reply, Dkt. 79,

at 6–7).

           The FMLA entitles a wronged employee to an additional award of liquidated damages equal

to the amount awarded for damages plus interest. 29 U.S.C. § 2617(a)(1)(A)(iii). If the employer can

show that its violation was “in good faith and that the employer had reasonable grounds for

believing that the act or omission was not a violation” of the FMLA, then the court has discretion to

reduce the damages. Id. But “[d]oubling of an award is the norm under the FMLA” and the “court’s

discretion to reduce the liquidated damages ‘must be exercised consistently with the strong

presumption under the statute in favor of doubling.’” Nero v. Industrial Molding Corp., 167 F.3d 921,

929 (5th Cir. 1999) (quoting Shea v. Galaxie Lumber & Constr. Co., Ltd., 152 F.3d 729, 733 (7th Cir.

1998)).

           The Court finds that Defendants have not met their burden to show that its FMLA

interference violation was made in good faith. Defendants did not request that the jury determine

whether it acted in good faith, and the evidence before the Court suggests that it was not.

Defendants were twice found to interfere with Crankshaw’s right to FMLA leave. In requesting

leave, Crankshaw specifically asserted her right under the FMLA. Defendants did not contest the

first instance, and on the second instance, Defendants initially granted Crankshaw leave in a

memorandum that was not sent to her until weeks later. Consistent with the “strong presumption”

under the statute in favor of liquidated damages, the Court declines to reduce the liquidated damages

award.

                                              D. Interest

           Crankshaw further requests that the Court award pre- and post-judgment interest on the

damages award. Defendants have conceded that Crankshaw is entitled to pre-judgment interest,



                                                   5
            Case 1:18-cv-00075-RP Document 82 Filed 08/08/19 Page 6 of 7



(Mot. Dkt. 73, at 2 n.2), and they have not responded to Crankshaw’s request for post-judgment

interest, (See generally Resp., Dkt. 79).

        An award of pre-judgment interest at the prevailing rate is mandatory when an employer

violates the FMLA and should be added to the damages awarded for wages and benefits. 29 U.S.C.

§ 2617(a)(1)(A)(ii) (providing that an employer “shall be liable” for pre-judgment interest); Carroll v.

Sanderson Farms, Inc., No. H-10-3108, 2014 WL 549380, at *5 (S.D. Tex. Feb. 11, 2014). The FMLA

does not provide a specific rate for pre-judgment interest, instead requiring that pre-judgment

interest on compensatory damages be calculated at “the prevailing rate.” 29 U.S.C.

§ 2617(a)(1)(A)(ii). The Court should calculate pre-judgment interest on damages beginning on the

date of the adverse employment action. Thomas v. Tex. Dep’t of Criminal Justice, 297 F.3d 361, 372 (5th

Cir. 2002). Crankshaw suggests that the Court use the current prime rate published by the Board of

Governors of the Federal Reserve System. (Resp. Dkt. 74, at 4); see

https://www.federalreserve.gov/releases/h15/. Defendant does not provide any alternative

calculation for pre-judgment interest. Other district courts have applied the federal prime rate. See,

e.g., Carroll, 2014 WL 549380, at *4 n.1. Accordingly, the Court will grant Crankshaw’s request for

pre-judgment interest at the federal prime rate of 5.25% applied from the date of Crankshaw’s

termination to the date of final judgment.

        With respect to post-judgment interest, “[i]nterest shall be allowed on any money judgment

in a civil case recovered in a district court . . . calculated form the date of the entry of the judgment,

at a rate equal to the weekly average 1-year constant maturity Treasury yield, as published by the

Board of Governors of the Federal Reserve System, for the calendar week preceding the date of the

judgment.” 28 U.S.C. § 1961. The post-judgment interest rate for the week of July 29, 2019 to

August 2, 2019 was 1.94%. See https://www.federalreserve.gov/releases/h15/. Accordingly, the

Court grants post-judgment interest on the judgment at the rate of 1.94%.



                                                     6
           Case 1:18-cv-00075-RP Document 82 Filed 08/08/19 Page 7 of 7



                                    E. Attorney’s Fees and Costs

        Finally, Defendants argue that Crankshaw waived her ability to request attorney’s fees and

costs after she failed to timely request them. (Mot., Dkt. 73, at 2). According to Defendants, “[i]f a

party does not file a motion for attorney fees before a deadline, it waives its right to them.” (Id. at 2).

Crankshaw disagrees that she waived her right to seek attorney’s fees, (Resp., Dkt. 74, at 6–7), and

Plaintiff’s counsel has since filed a motion for attorney’s fees. (Mot. Att’y Fees, Dkt. 75).

        At trial, Crankshaw’s counsel told the Court that he intended to file a motion for attorney’s

fees, but requested time to do so in light of upcoming deadlines. The Court said that it would allow

Crankshaw a few weeks to file a motion for attorney’s fees, but it never set a deadline for her to do

so. Additionally, the rules only require a prevailing plaintiff to move for attorney’s fees and costs

within fourteen days after the entry of judgment. Fed. R. Civ. P. 54(d)(2); W.D. Tex. Loc. R. CV-7(j);

W.D. Tex. Loc. R. CV-54(a). Here, no judgment has yet been entered. Accordingly, Crankshaw did

not waive her right to seek attorney’s fees. The Court will consider Crankshaw’s request for

attorney’s fees, (Dkt. 75), in a separate order.

                                         III. CONCLUSION

        For the reasons given above, IT IS ORDERED that Defendant’s Motion to Enter

Judgment, (Dkt. 73), is GRANTED IN PART. Defendants’ motion is GRANTED to the extent

that it requests that the Court enter judgment, but the motion is DENIED to the extent that it

seeks to limit Crankshaw’s damages award to the amount found in the jury verdict. The Court will

include the damages calculation in a separate final judgment.

        SIGNED on August 8, 2019.

                                                   _____________________________________
                                                   ROBERT PITMAN
                                                   UNITED STATES DISTRICT JUDGE



                                                      7
